FILED

JUL 08 2019

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFOR

BY

4
DEPUTY GLEAX

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

GREENGATE FRESH, LLLP, an Arizona
limited liability limited partnership,

Plaintiff,
VS.

TRINITY FRESH PROCUREMENT, LLC, a
California limited liability company; PAUL
ABESS, individually; and TRINITY FRESH
MANAGEMENT, LLC, a California limited
liability company,

Defendants.

 

SUNTERRA PRODUCE TRADERS, INC., a
California corporation; IST QUALITY
PRODUCE, INC., a California corporation;
PETERSON FARMS FRESH, INC., a
Michigan corporation; COASTAL PACIFIC
SALES, LLC, a Washington limited liability
company; and FROERER FARMS, INC., an
Oregon corporation, D/B/A OWYHEE
PRODUCE,

Intervening Plaintiffs,

 

 

 

 

CASE NO. 2:18-cv-03161-JAM-EFB

been ORDER GRANTING JOINT

MOTION FOR COURT ORDERS (1)
TERMINATING THE RECEIVERSHIP;
(2) ENFORCING THE LIABILITY OF
BOND OF RECEIVER; (3) APPOINTING
A REFEREE TO COMPLETE AUCTION
OF VEHICLES

DATE: July 16, 2019
TIME: 1:30 p.m.
COURTROOM: 6, 14th floor

 

 
 

TRINITY FRESH DISTRIBUTION, LLC,
California limited liability company, TRINITY
FRESH MANAGEMENT, LLC, California
limited liability company; TRINITY FRESH
PROCUREMENT, LLC, California limited
liability company; and PAUL P. ABESS, an
individual,

Defendants.

 

FRESHPOINT DENVER, INC. and RUBY
ROBINSON COMPANY, LLC,

Consolidated Plaintiffs,
VS.

TRINITY FRESH DISTRIBUTION, LLC, et
al.

Consolidated Defendants.

 

AND INTERVENING ACTIONS.

 

 

 

 

Having read and considered the joint motion of Plaintiff GreenGate Fresh, LLLP
(“GreenGate”), Intervening Plaintiffs Sunterra Produce Traders, Inc., 1st Quality Produce, Inc.,
Peterson Farms Fresh, Inc., Coastal Pacific Sales, LLC; and Froerer Farms, Inc. d/b/a Owyhee
Produce (collectively “Intervening Plaintiffs”) and Consolidated Plaintiffs FreshPoint Denver,
Inc. and Ruby Robinson Co., LLC (the “FreshPoint Group,” GreenGate, Intervening Plaintiffs
and the FreshPoint Group are, together, the “Movants”) for court orders (1} terminating the
receivership; (2) enforcing the liability of bond of receiver; and (3) appointing a referee to
complete auction of the vehicles (“Motion”), and good cause appearing therefor,

IT IS HEREBY ORDERED that the Motion is granted in its entircty as follows:

1. Due to the untimely death of the Court appointed recciver, Patrick Bulmer, of

California Receivership Serviccs (the “Receiver’’), the receivership is terminated.

 

 
 

 

2. Zcb Seidel, of Auction Exchange, Inc. dba Bar None Auction, who the Recciver
previously entrusted with vehicles and trailers from the receivership estate
(“Receivership Vehicles”), is appointed the Court’s Referee for the limited
purpose of conducting lien sales of the Receivership Vehicles under California
Civil Code § 3071, et seq.

3. The Referec is entitled to deduct fees already incurred relating to the Receivership
Vehicles, such as asset recovery fees of $65.00 per asset plus costs to re-key at
least four vehicles at $575.00 per keying from the sale proceeds. The Refcree is
authorized to deduct costs related to the lien sale, such as DMV fees, from the
sale proceeds.

4. After conferring with and as agreed to by Movants through Administrative
Counsel', June Monroe, of the law firm of Rynn & Janowsky, LLP, the Referee is
entitled to incur reasonable costs to repair the Receivership Vehicles, if the repairs
are deemed prudent by the Movants and the Referee given the estimated fair
market value of the Receivership Vehicles.

5. The Referee is authorized to deduct Bar None Auction’s 25% commission off the
sales price of the Receivership Vehicles.

6. The Referee is ordered to remit an accounting and net sales proceeds of the
Receivership Vehicles to Administrative Counsel, who will deposit the funds into
the Trinity Fresh PACA Trust Account.”

7. Defendant Trinity Fresh Procurement, LLC, Trinity Fresh Distribution, LLC, and

Trinity Fresh Management, LLC’s (“Trinity Fresh”) former data server in the

 

' “Administrative Counsel” is identified and defined in paragraph 6 of Amended Preliminary Injunction Order,
Establishing PACA Claims Procedure, and Allowing Expedited Discovery [Dac. No. 47].

? “Trinity Fresh PACA Trust Account” is defined in paragraph 13 of the Amended Preliminary Injunction Order,
Establishing PACA Claims Procedure, and Allowing Expedited Discavery [Doc. No. 47].

 

 

 
 

 

possession of Lantech, shall be retumed to Trinity Fresh. Lantech is authorized to
contact Trinity Fresh to transfer possession of the data server to Trinity Fresh.
Lantech is required to give 30 days notice to Trinity Fresh before disposing of
data server.

8. After Administrative Counsel confirms to the Referee that Administrative
Counsel has taken possession of records relevant to this action, the records
contained in one of the trailers that is part of the Receivership Vehicles may be
tumed over to Trinity Fresh. The Referee is required to give 30 days notice to
Trinity Fresh before disposing of any records.

9. The Bond of Recciver in the amount of $25,000.00 [Doc. No. 45] shall be fully
enforced to recover Movants’ losses including the initial $10,000.00 deposit to the
Receiver and the attorneys’ fecs and cost incurred in bringing this motion.

10. Administrative Counsel shal! serve a copy of this Order on the clerk of the court
and Liberty Mutual Insurance Company.

11. Liberty Mutual Insurance Company shall immediately satisfy the full amount of
the bond in payable funds to “Trinity Fresh PACA Trust Account” and remitting
payment Administrative Counsel.

IT [IS SO ORDERED.

paren: fly & | Z014 Gy J ré,

N. JOHN A. re
DGE OF THE U.S orsreict Coourt

 

 
